IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: M.B.                                :   No. 176 WAL 2018
                                           :
                                           :
PETITION OF: M.B.                          :   Cross Petition for Allowance of
                                           :   Appeal from the Order of the
                                           :   Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2019, the Cross Petition for Allowance of

Appeal is DENIED.